Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.    The office acknowledges the receipt of the following and placed of record in the file: Application dated 9/7/21 claimed priority of date 9/30/2020.
2.    Claims 1-20 are presented for examination.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

3.	Claim(s) 1, 4-7, 16, and 18-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Spiel et al. (“Spiel”), U.S. Patent No. 9,900,164.
Regarding Claims 1 and 16, Spiel teaches a powered device interface (111) for a powered device (121 – 123) in a system employing power over ethernet [col-4 lines: 19-41 and Fig-1], the powered device interface comprising:
a supply sensing circuit configured to sense an amount of power allowed by at least one power source equipment over an ethernet cable [col-5 lines: 43-54(“power control module 240  determines the amount of power is available … from the power source”) and col-9 lines: 21-31 (at 310)];
a demand sensing circuit (sensors 260) configured to sense a power demand requested by the powered device [col-6 lines: 6-20(“sensors 260 which generates data that … determine the amount of power consumed by the device 221”) and col-9 lines: 50 – 62(at 320)]; and
a control circuit (power control module 240) coupled with the supply sensing circuit and the demand sensing circuit (260), the control circuit configured to cause the power demand requested by the powered device to be reduced when the power demand requested by the powered device exceeds the amount of power allowed by the power source equipment for the powered device via reduction of at least one of the functionality of the powered device or the functionality of a system in which the powered device is operating [col-10 lines: 43-64(“if a device attempts to draw more power than can be provided by a power source … disabling one or more power consuming functions, the power control module avoids attempting to draw more power to the device that can be provided” where disabling power consuming functions reduces power consumption)].
Regarding Claims 4 and 18, Spiel teaches wherein the supply sensing circuit is configured to sense the amount of power allowed by the power source equipment for the powered device by sensing a current allowed by the power source equipment for the powered device over the ethernet cable and an input voltage of the powered device [col-5 lines: 20-42(according to IEEE802.3af standard a powered device is “expected to receive 12.5 W of power” or “draw up to 13.87 W from a category 5 cable” etc.)].
Regarding Claim 5, Spiel teaches wherein the control circuit is configured to cause the power demand requested by the powered device to be reduced when the power demand requested by the powered device exceeds the amount of power allowed by the power source equipment for the powered device by limiting current utilized by the powered device (“disabling one or more power consuming functions”)] when the power demand requested by the powered device exceeds the amount of power allowed by the power source equipment for the powered device [col-10 lines: 43-64(“if a device attempts to draw more power than can be provided by a power source” where the amount of power allowed by the power source equipment set forth above by IEEE 802.3af in col-5 lines: 20-42)].
Regarding Claim 6, Spiel teaches wherein the control circuit is configured to cause the power demand requested by the powered device to be reduced when the power demand requested by the powered device exceeds the amount of power allowed by the power source equipment for the powered device via reduction of the functionality of the powered device reduction [col-10 lines: 42-64 (“disabling one or more power consuming functions”), and wherein the functionality of the powered device includes a number of concurrent tasks managed by the powered device [col-5 lines: 5-19(where “power consuming functions include … transmit/receive chains, modulation/coding schemes”, concurrent tasks)].
Regarding Claims 7 and 19, Spiel teaches wherein the power allowed by the power source equipment (211) for the powered device (221 1-N) from at least one power source equipment (282) over an ethernet cable (231 1-N) is sourced from a single power source controller (290) of the power source equipment [Fig-2B].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 2, 3, 8-15, 17 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Spiel as applied claim 1 above and Mark Buchanan (“Buchanan”), U.S. Patent No. 10,389540.
Regarding Claims 2 and 17, Spiel teaches wherein the control circuit is configured to transmit an output (“power control module 240 actively routes power to the hardware 271”) to reduce the power demand requested by the powered device when the power demand requested by the powered device exceeds the amount of power allowed by the power source equipment for the powered device [col-7 lines: 9-42(to reduce power demand by deactivating power to “disable power consuming function 270”)]. Spiel does not disclose expressly the power output is forwarded to a front end of voltage converter.
In the same field of endeavor (power distribution of ethernet devices in PoE environment), Buchanan teaches a power output from a power sourcing equipment (PSE-104) is forwarded to a front end of voltage converter (converter 112) in order to provide power to a powered device (116) [See Fig-1].
	Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Spiel’s teachings of control circuit is configured to transmit an output to reduce the power demand requested by the powered device when the power demand requested by the powered device exceeds the amount of power allowed by the power source equipment for the powered device with Buchanan’s  teachings of a power output from a power sourcing equipment is forwarded to a front end of voltage converter in order to provide power to a powered device for the purpose of PSE having a first stage DC/DC converter has an advantage of being more efficient and more cost-effective to manufacture by reason of isolation from the input power bus, which generally requires use of relatively costly components including a transformer, being provided at a single converter in order to provide power to a powered device.
Regarding Claims 3, and 10, Buchanan teaches wherein the voltage converter includes a DC-DC converter [Fig-1(112)].
Regarding Claims 8, 15 and 20, Spiel teaches wherein the power allowed by the power source equipment (211) for the powered device (221 1-N) from at least one power source equipment (282) over an ethernet cable (231 1-N) is sourced from a power source controllers [Fig-2B (290)] except for plurality of power source controller. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have multiple power source controller, since it has been held that mere duplication of essential working parts of a device involves only routine skill in the art . St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
Regarding Claim 9, Since the claim is directly related to Claims 1 and 2 the supporting rationale of the rejection to Claims 1 and 2 applies equally as well to Claim 9 and spiel further teaches an ALART circuit configured to assert a warning signal to the system to reduce a power consumption of the system [col-7 lines: 9-29(when “difference between the amount of power available and the amount of power consumed is small” then an alert is activated to “”disable power consuming function” in order to reduce power consumption)].
Regarding Claim 11, It is directly related to Claim 4, the supporting rationale of the rejection to Claim 4 applies equally as well to Claim 11.
Regarding Claim 12, It is directly related to Claim 5, the supporting rationale of the rejection to Claim 5 applies equally as well to Claim 12.
Regarding Claim 13, It is directly related to Claim 6, the supporting rationale of the rejection to Claim 6 applies equally as well to Claim 13.
Regarding Claim 14, It is directly related to Claim 7, the supporting rationale of the rejection to Claim 7 applies equally as well to Claim 14.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED H REHMAN whose telephone number is (571)272-1412. The examiner can normally be reached 8.00 - 5.00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jaweed Abbaszadeh can be reached on 571-270-1640. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOHAMMED H REHMAN/Primary Examiner, Art Unit 2187